Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

	The application of Justin Wishne for Electronic Access Control System filed 10/11/21 has been examined. Claims 1-20 are pending.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lickfelt US Patent Application Publication 20120092129.


          Regarding claim 8, Lickfelt teaches a system for unlocking an automobile lock, the system comprising: one or more memory devices (50) storing instructions (paragraph 019); and one or more processors (ECU 16) configured to execute the instructions to: receive detection data corresponding to a detection of a smart device when the smart device enters a predetermined location range associated with an automotive electronic lock (paragraph 010); obtain, in response to the detection, an identifier from the smart device (Fig. 2, paragraph 013); obtain, within a predetermined time following the detection, secondary authentication data from a mobile computing device associated with the smart device (the ECU   receive subsequent fob signal which provide FOB identification and location information, Fig. 2, paragraph 013); and responsive to determining that (i) the obtained identifier corresponds to stored identification data corresponding to previously received smart device data and (ii) the obtained secondary authentication data corresponds to stored secondary identification data, direct the automotive electronic lock to transition from a locked state to an unlocked state (paragraph 013,019-021).

         Regarding claim 9, Lickfelt teaches the smart device comprises a key fob (paragraph 010).

          Regarding claim 10, Lickfelt teaches the one or more memory devices store instructions that when executed by the one or more processors, are configured to cause the system to: responsive to receiving the detection data, transmitting a request for the identifier from the smart device (the vehicle transmit a polling signal representing a request signal that causes the FOB to transmit its identification, paragraph 013). 

        Regarding claim 11, Lickfelt teaches the one or more memory devices store instructions that when executed by the one or more processors, are configured to cause the system to: generate a key limitation associated with the stored identification data; and verifying that the key limitation is met before directing the electronic lock to transition from the locked state to the unlocked state (the lock is open when it is determined that the key is in a proximal zone of the vehicle, paragraph 021).

      Regarding claim 12, Lickfelt teaches the one or more memory devices store instructions that when executed by the one or more processors, are configured to cause the system to: prior to directing the electronic lock to transition from a locked state to an unlocked state, determine whether the obtained identifier was received during a time period in which the identifier is valid (the vehicle determine if the received identifier is authenticated, paragraph 025,027).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lickfelt US Patent Application Publication 20120092129 in view of Kim et al. US Patent Application Publication 20150262441.


          Regarding claim 13, Lickfelt is silent on teaching the one or more memory devices store instructions that when executed by the one or more processors, are configured to cause the system to: generating at least one key limitation; and transmitting the at least one key limitation to the smart device. Kim et al. in an analogous art teaches the one or more memory devices store instructions that when executed by the one or more processors, are configured to cause the system to: generating at least one key limitation; and transmitting the at least one key limitation to the smart device (paragraph 097,0103). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Lickfelt as disclosed by Kim et al. because such modification represents an improvement over the system of Lickfelt by providing a more adaptable vehicle control system and further increases the vehicle security by restricting access to vehicle’s functions. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1-7 and 14-20, the prior art of record is silent on teaching receiving reservation data for access to an automobile during a reservation time, the reservation data comprising first identification data associated with a smart device; storing the reservation data on a data storage device; receiving secondary identification data associated with the smart device; responsive to determining that the secondary identification data matches the first identification data, storing the reservation data as stored authorization data. The closest prior art of record (US 2014/0278608, 20150262441) teaches receiving and storing a reservation for a vehicle an unlocking the vehicle when an authorized user device is detected in proximity of the vehicle but is silent on teaching the limitations as claimed.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683